department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n form tax years contact person identification_number employer_identification_number number release date se t eo ra t uil date date dear ------------ this letter constitutes a final adverse_ruling with respect to your claim of exemption from federal income_taxation under sec_501 of the internal_revenue_code we make our ruling for the following reasons you are not organized exclusively for exempt purposes because your articles of incorporation as amended do not limit your purposes to those within sec_501 of the code you have failed to establish that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code you did not describe your proposed activities in sufficient detail to show that you will engage primarily in activities which accomplish an exempt p urpose described in sec_501 you have failed to establish that your activities will serve a public rather than a private interest finally you have failed to establish that your net_earnings will not inure to the benefit of private shareholders or individuals because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within telephone number days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c contact person contact number identification_number employer_identification_number date date legend x dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we cannot conclude that you are organized and operated exclusively for charitable purposes within the meaning of sec_501 we find that you do not qualify for exemption under sec_501 for the following reasons facts your original articles of incorporation filed with the state on date did not contain exempt purposes an inurement provision or dissolution clause amendments that appear to have been filed with and certified by the state on date added a statement that to provide decent housing that is affordable to low-and moderate-income persons must be among the purposes of the organization but did not otherwise add to your organizing document for exempt status you did enclose two announcements of seminars one was described as mortgage pre-underwriting for residential and commercial loans sponsored by x offering off purchase_price for teachers and police officers we requested a fuller narrative in our letter of date you responded that you were there was no narrative description of your current or proposed activities in your application created in order to educate assist and qualify low and moderate-income persons in becoming first time homebuyers education in teaching them how to take back their communities how to improve their communities how and what to do to clean up their credit and stay out of debt how to purchase their first home assistant through seminars and workshops and to help qualify them for their purchase events were put in place for these purposes listed below sic you stated that you plan to donate nearly dollar_figure----------of computer equipment to the listed events include social ones fundraisers meetings with fire and police departments concerning problems in the neighborhood events for children charitable events and a few home-buying seminars in another answer you state that you project that you will build and sell to low-income families ten houses in and nine houses in each of the following two years you provided no additional description of the way in which you would accomplish this public schools in without further explanation you stated that you would put dollar_figure-- ------------ into a pot to give away to help low income people qualify for housing on a first come first serve basis you provided no written standards or procedures for disbursing the grants said that in response to a question about the balance_sheet you submitted for ------- you once the organization started to make money and houses starts to be built we perceived theses numbers to be somewhat close to actual assets and liabilities as of today there is only dollar_figure---------in the cash account no assets or liabilities exist line contributions gifts etc is not an actuate number this is a budgetary amount for future gifts and grant donations by the organization sic you listed among budget items for that year a dollar_figure----------car and a dollar_figure--------- truck one of the several copies of part iv financial data in the file has a date mark at the top that reads --------------- and the dates at the top of the columns have been erased and written over by hand although the rest of the form was filled out in type the file contains a letter asserting that the author gave you --- acres in one location and -- acres in another more commercial area in response to a question about how you assessed the value of the land that was donated to you your entire response was that the donor states that the average acre price in the area is selling at dollar_figure---------per acre and her assumptions are merely derived from those facts in other words you accepted the bare assertion of the donor of what the average selling_price in the neighborhood was without any research to substantiate it or any independent appraisal of the specific parcels of land you intend to pay your officers the following very specific amounts in response to a question about salaries you said that no salaries are paid at this time but ceo dollar_figure----------- in response to a question about the criteria that you will use to choose a construction in response to a question about the home-buying seminars you said that you plan to work vp dollar_figure----------- cfo dollar_figure----------- ex dir dollar_figure------------ with an address in a distant state dir admin dollar_figure---------- marketing dir dollar_figure----------- you stated that the salaries were determined by the market_value study in the area and that the board and committee’s members will vote on the salaries along with the information that was received from the survey for that particular area all of the board members appear to be also salaried officers or employees with several real_estate and mortgage companies in the area educating the people on choosing the right realtor pre-qualification the advantages of owning a home documentations required etc we plan to have professional volunteers helping us to conduct these workshops volunteering for these workshops is a way for them to network to the community you did not describe any safeguards to prevent the professionals from marketing their services in fact you imply that they are willing to volunteer exactly for the opportunity to network to the community company you said once we choose a construction company we plan to use them for all of our needs in choosing the right contractors we will except bids from different companies and choose the most affordable or we will go with a certified construction company recommended by hud sic you did not respond at all to questions about how you will contract with and oversee a property management company law sec_501 provides for exemption from federal_income_tax for entities organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual operated exclusively for the statutory purposes if its net_earnings inure to the benefit of individuals that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private sec_1_501_c_3_-1 of the regulations requires an applicant organization to show sec_1_501_c_3_-1 of the regulations provides that an organization is not operated sec_1_501_c_3_-1 of the treasury regulations states that an organization is not sec_53_4958-6 of the regulations creates a rebuttable_presumption that compensation revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in shareholder or individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization is reasonable if arrived at by a particular procedure a decision will be entitled to the presumption if it is approved in advance by an authorized body composed entirely of individuals who do not have a conflict of interest and which relied upon appropriate data when making the decision and adequately documented the basis for the decision advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued in those cases where an organization is unable to describe fully its purposes and activities a refusal to issue a determination_letter will be considered an initial adverse determination from which administrative appeal or protest rights will be afforded that a dollar_figure salary paid to the founder of the charitable_organization was unreasonable_compensation and therefore inurement in deciding that the salary was unreasonable the court noted that he devoted only a small part of his time to the organization that he had previously served as president of the predecessor organization without salary that the gift of his stock was encumbered by the obligation to pay the annual salary for years that comparable services from an outside source through an arms-length transaction would probably have been available at a lower cost and that the long term of the contract without consideration of changes in the business or in economic conditions indicated that it was unrelated to services performed the underlying premise that while reasonable salaries do not constitute inurement excessive or unreasonable salaries do constitute inurement of corporate net_earnings was thought to be too well settled to require citation of authority in 276_f2d_476 the court affirmed revocation of exempt status of the school based in part on the inurement of its earnings through salaries loans and draws against future earnings to the three shareholders who were also employees found that the net_earnings of the organization inured to its founder through a combination of salary fees commissions royalties loans expenses and variously titled payments to family members because the founder and his wife were two of the three members of the board_of trustees in the absence of alternative explanation the court drew the logical inference that the payments were disguised and unjustified distributions of earnings the court cited to maybee in 203_f2d_872 fifth circuit the court held in the 412_f2d_1197 the court in 283_fsupp2d_58 d d c the court petroleum and birmingham business college for the proposition that excessive_salaries are one type of inurement concluded that the foundation was operated for a substantial non-exempt purpose it based this conclusion on the manner in which the organization managed a conference center among the major factors courts have considered in assessing commerciality are competition with for- profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a method of inferring whether its purpose was to serve the public or whether there was a substantial non-exempt purpose of operating a business for profit see sec_1_501_c_3_-1 income_tax regulations discussion we find that you have failed to meet a number of the criteria for exempt status in spite of repeated questions and opportunities from the service you have not described your purposes and activities with any specificity the information that you have presented is contradictory confusing and raises significant questions about your exempt_purpose and whether your operations will result in inurement and private benefit you fail the organizational_test because you are not organized exclusively for exempt purposes nor are you operated exclusively operated for exempt purposes your operations and proposed operations indicate the possibility of significant inurement of your assets to your officers and possibly to a donor especially through the payment of excessive_compensation furthermore you do not have in place any protections to prevent such inurement the description of your current and proposed activities also indicate the possibility of private benefit to service providers such as the mortgage banker and real_estate broker who will teach your seminars as a way of promoting their services finally you have not established any criteria for the grants that you intend to give to organizations and individuals creating additional risks of private benefit to the recipients you have failed to describe your purposes and activities in your application or in response to two follow-up letters of inquiry the service cannot recognize the exempt status of an organization in advance of operations unless it provides sufficient detail and description to determine that the organization will clearly meet the requirements of the law see revproc_90_27 supra no narrative description of your activities was included with your application only two brief flyers advertising what appear to be commercially sponsored home-buying seminars in your first letter to the service undated you summarized your purpose as to educate assist and qualify low and moderate-income persons in becoming first time home buyers how to take back their communities how to improve their communities what to do to clean up their credit but other than a bare list of events mostly community celebrations fundraisers and support for children you provided no additional description of details procedures expenditures etc other answers were equally inadequate you stated that you could not estimate the number of construction projects you will undertake you did not provide guidelines standards or procedures that you will use to allocate grants to help low income qualify for housing you provided answers to questions that conflict and some of which appear to have been copied from an application submitted ten years ago you also failed to respond to many questions such as provide copies of materials given to participants in the workshops and training materials used by instructors manner and will the organization refer individuals to services provided by other companies are members of your organization or their relatives eligible to receive assistance explain specifically how you will ensure that salary decisions are made in an unbiased explain how you will ensure that the sale of homes furthers exempt purposes your response to a question about the method of valuing land that was donated to you only relayed that the donor stated that the average acre price in the area is selling at dollar_figure---------per acre and her assumptions are merely derived from those facts an applicant for exempt status has the burden_of_proof to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations when an applicant does not provide requested information the service may conclude that the information would have been detrimental to the organization see american campaign academy supra you have failed to establish that you are organized and operated for exempt purposes your estimates of salaries for your officers vary but all are very substantial dollar_figure-------------- ------------------------------------------------------------------------------------------------------------------in the application and dollar_figure------------in correspondence including dollar_figure------------for an executive director who has an address in the distant state it is been settled that an unreasonable salary is one method of conveying inurement to an officer see mabee petroleum supra one way to show that salaries are reasonable is to demonstrate that they are comparable to similar organizations in the area you asserted that such a survey was done but have not provided any data to show that individuals with similar responsibilities in comparable organizations in your area earn similar salaries you state that the board_of directors approves salaries all of the board members are also paid officers or employees making them interested persons with significant conflicts of interest see sec_53_4958-6 of the regulations supra another indication of possible inurement to the officers is the large excess of revenue over expenses your budgeted expenses as inflated as the salaries appear to be are barely one-quarter of your revenue thus you have budgeted for approximately profit or excess of revenue over expenses you have given no information about your plans for a sum that you estimate will be more than dollar_figure------------in all of the members of your board appear to be salaried officers or employees thus the body that makes financial decisions for the organization about salaries and the disposition of assets is comprised entirely of people with conflicts of interest the large excess of revenue over expenses increases the possibility of inurement this violates the requirements of sec_1_501_c_3_-1 and sec_1 a - c of the regulations the very large profit that you project is also evidence that you plan to operate as a commercial business rather than an exempt_organization operated for public benefit see airlie foundation supra you have not provided any explanation for the large profit while exempt_organizations may accumulate capital for specific reasons or for limited amounts of time you have not met the burden of proving that in your case the profits will further any exempt purposes you mention that each homebuyers seminar will be conducted by a realtor and a mortgage banker who will also provide the teaching materials they will educate people on how to choose the right realtor the advantages of owning a home and documentation required you said that volunteering for these workshops is a way for them to network to the community it appears that the workshops are opportunities for the for-profit professionals to market their services to potential clients this constitutes private benefit in violation of the requirements of sec_501 see sec_1_501_c_3_-1 of the regulations above there is also a possibility of private benefit to the donor of land through inflated valuation of the gift the documentation that you provided to substantiate the donation of land was merely a note from the donor without any independent appraisal or a deed this is insufficient to establish fair_market_value for deductibility purposes in your application and in response to two letters you have failed to provide the detail contributions to you are not deductible under sec_170 of the code and support required_by_law to demonstrate that you are organized and operated exclusively for exempt purposes the information that you have submitted indicates that you are or intend to be operated for significant non-exempt commercial purposes and that your operations will result in substantial private benefit to your founders officers employees and other persons accordingly we conclude that you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be if you do not protest this ruling in a timely manner it will be considered by the internal forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number below please contact the person identified in the heading of this letter by telephone to confirm that your fax was received fax if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice director exempt_organizations internal_revenue_service te_ge se t eo ra t constitution ave nw pe- washington d c rulings agreements lois g lerner sincerely
